Haynes, J.
Error is brought to reverse the action of the court of common pleas, in rendering a judgment against plaintiff in error, in an action brought by the Board of County Commissioners against Millard, in regard to certain fees about which there is a controversy between the Commissioners and the plaintiff in error. The case was submitted to us on written briefs, and the brief on one • side is the opinion of the court of common pleas.*
We have given the matter a very careful examination,and we have had a very full discussion,and are clearly of opinion that the action of the court of common pleas is correct; and the reasons?|upon ¡¡which that court proceeded to judgment against the plaintiff in error are so well stated in the opinion that was rendered by the judge of that court, that it would be useless for us to attempt to enlarge upon it.
The judgment'ofthe court of common pleas will be affirmed, and reasonable cause certified for filing petition in error, and judgment will be rendered in this case, for costs, against the plaintiff in error.